FRIEDMAN, Judge,
dissenting.
Because I do not believe that the present case is clear and free from doubt, I would not sustain preliminary objections.1 Accordingly, I respectfully dissent.
In Count IV of their complaint, the Hicks made the following allegations, which this court must accept as true:2 (1) Asplundh inspected the utility pole in 1987, (O.R., Amended Complaint, para. 60); (2) Asplundh performed other inspections at other times, (O.R., Amended Complaint, para. 61); (3) at the time of the accident, October 29, 1989, the utility pole was defective in that the pole had been damaged and the wood of the pole had begun to decay and/or rot, (O.R., Amended Complaint, para. 62); (4) the strength and integrity of the utility pole had become inadequate to safely support wires used for the transmission of electrical current, (O.R., Amended Complaint, para. 63); and (5) Asplundh did not instruct or recommend to Met Ed that the utility pole should be replaced and/or repaired prior to October 29, 1989, (O.R., Amended Complaint, para. 64). The Hicks further alleged that As-plundh had a duty of care to Terry Hicks and other members of the public with respect to the utility pole which was located near the public roadway. The Hicks argue that through this complaint, they have properly *537pleaded a cause of action in negligence against Asplundh. I would agree.
The basic elements of a cause of action founded on negligence are: (1) a duty, recognized by law, requiring the actor to conform to a certain standard of conduct; (2) a failure to conform to that standard; (3) a causal connection between the conduct and the resulting injury; and (4) actual loss or damage resulting to the interests of another. Rankin v. Southeastern Pennsylvania Transportation Authority, 146 Pa.Commonwealth Ct. 429, 606 A.2d 536 (1992).
Duty, in any given situation, is predicated upon the relationship existing between the parties at a particular time. Burman v. Golay & Co., 420 Pa.Superior Ct. 209, 616 A.2d 657 (1992), petition for allowance of appeal denied, 533 Pa. 648, 624 A.2d 108 (1993). Where the parties are strangers to each other, such a relationship may be inferred from the general duty imposed on all persons not to place others at risk of harm through their actions. Alumni Assoc., Delta Zeta Zeta of Lambda Chi Alpha Fraternity v. Sullivan, 369 Pa.Superior Ct. 596, 535 A.2d 1095 (1987), aff'd 524 Pa. 356, 572 A.2d 1209 (1990). The scope of this duty is limited, however, to those risks which are reasonably foreseeable by the act in the circumstances of the case. Id.
The trial court found and the Majority agrees that Asplundh could not have reasonably foreseen Terry Hicks’ injuries, concluding that a reasonable person could not foresee the probability that a passer-by, uninvolved in an accident, would arrive, upon a static accident scene and be harmed by the downed electrical wires. However, I note that the peculiar way in which an injury may result is not material to a finding of foreseeability, so long as there was a foreseéable probability of injury to one within the ambit of danger. Masciangelo v. Dolente, 222 Pa.Superior Ct. 368, 295 A.2d 98 (1972) (plaintiff was struck by a part of a tree which came up from the ground as he was operating a bulldozer on property which defendants had obligated themselves to clear of trees).
Thus, here, the Hicks allege that Asplundh had a duty to inspect the utility pole to make sure that it could safely support electrical wires. The Hicks also allege that Asplundh inspected the utility pole and, even though the utility pole had rotted to the extent that it could not safely support electrical wires, Asplundh did not recommend that the Department of Transportation (DOT) repair or replace it. I believe that the risk to the public from a decayed utility pole which cannot safely support electrical wires is reasonably foreseeable, and a jury might agree. See Noon v. Knavel, 234 Pa.Superior Ct. 198, 339 A.2d 545 (1975) (Known as “the hazard problem,” it is for the jury to decide whether conduct tends to create an unreasonable risk of harm to others.).
The Majority also agreed with the trial court’s determination that Asplundh’s alleged negligence was not a proximate cause of Terry Hicks’ injuries because even if Asplundh was negligent in inspecting the utility pole or reporting defects to Met Ed, these acts were too remote, and many other more substantial factors contributed to Terry Hicks’ injuries. Whether a party’s conduct has been a substantial factor in causing injury to another is ordinarily a question for the jury, and may be removed from the jury’s consideration only where it is so clear that reasonable minds cannot differ on the issue. Vernon v. Stash, 367 Pa.Superior Ct. 36, 532 A.2d 441 (1987).
I do not believe that this is a ease where the alleged negligence is so remote from the injury to Terry Hicks that the issue of proximate causation should be decided as a matter of law. A jury could determine that As-plundh’s alleged negligence was a substantial factor in Terry Hicks’ injuries. Indeed, the Hicks allege that the utility pole broke from the impact of the Pierce ear because it had rotted. Moreover, the Hicks allege that because of the rotting, the utility pole could not safely support the electrical wires.3 If As-*538plundh had properly performed its duty and recommended that DOT repair or replace the utility pole, and DOT had done so, the utility pole might have withstood the impact of Pierce’s car and, thus, the wires which ultimately electrocuted Terry Hicks would not have fallen. Such a scenario, based on well-pleaded allegations, is for the jury to consider after the presentation of evidence at trial.
Because reasonable minds could differ on the issues of duty and proximate causation, I would conclude that the trial court erred in sustaining Asplundh’s preliminary objections to Count IV of the Hicks’ complaint.
Furthermore, with regard to Count V of the Hicks’ complaint, alleging that Hicks was a third party beneficiary to a contract between Med Ed and Asplundh, the trial court and the Majority would decide as a matter of law that the Hicks were neither expressly intended beneficiaries of the contract nor beneficiaries intended by the circumstances. I cannot agree.
In Scarpitti v. Weborg, 530 Pa. 366, 372-73, 609 A.2d 147, 150-51 (1992), our Supreme Court considered the ways in which a party may become a third party beneficiary to a contract and held:
Accordingly, we hold that a party becomes a third party beneficiary only where both parties to the contract express an intention to benefit the third party in the contract itself, ... unless the circumstances are so compelling that recognition of the beneficiary’s right is appropriate to effectuate the intention of the parties, and the performance satisfies an obligation of the promises to pay money to the beneficiary or the circumstances indicate that the promisee intends to give the beneficiary the benefit of the promised performance. (Emphasis in original, citations omitted.)
In its preliminary objections to Count V, Asplundh stated:
17. In order for a non-contracting party, not in privity with the parties to the agreement, to recover on a theory of liability based upon negligent breach of a contract, the plaintiff must plead and prove that he or she was an intended third party beneficiary to the contract and that such intention is clearly expressed on the face of the contract. Because plaintiffs failed to allege that the contract clearly indicates the intention of the parties thereto do [sic] make plaintiffs third party beneficiaries, defendant, Asplundh, is entitled to judgment as a matter of law.
Clearly, this is contrary to the law as above stated, and, thus, I believe the trial court erred in accepting it and ignoring the alternative test under Scarpitti, that the circumstances eould be so compelling that the right to relief should be recognized and that the circumstances here indicate that As-plundh intended to give this third party beneficiary, and the public at large, the benefit of the promised performance.
Moreover, to hold as a matter of law that the Hicks were neither expressly intended beneficiaries of the contract between Met Ed and Asplundh nor beneficiaries intended by the circumstances is premature prior to trial.
For these reasons, I would reverse the order of the trial court and remand the case for further proceedings.

. Preliminary objections should be sustained only in cases that are clear and free from doubt. Wurth v. City of Philadelphia, 136 Pa.Commonwealth Ct. 629, 584 A.2d 403 (1990).


. When deciding whether preliminary objections were properly sustained, we consider as true all well-pleaded allegations and material facts averred in the complaint, as well as all reasonable inferences therefrom. Hawks v. Livermore, 157 Pa.Commonwealth Ct. 243, 629 A.2d 270 (1993).


. I note that the Majority errs in stating: "the undisputed fact is that the utility pole was adequate to support the electrical wires." (Majority op. at 535.) The Hicks specifically allege that the utility pole could not safely support the electrical wires, (O.R., Amended Complaint, para. 63), and this court must accept that well-pleaded fact as true.